     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 1 of 29



      Lesley E. Weaver (SBN 191305)
 1
      Matthew S. Weiler (SBN 236052)
 2    BLEICHMAR FONTI & AULD LLP
      555 12th Street, Suite 1600
 3    Oakland, CA 94607
      Tel.: (415) 445-4003
 4
      Fax: (415) 445-4020
 5    lweaver@bfalaw.com
      mweiler@bfalaw.com
 6
 7    Michael P. Lehmann (SBN 77152)
      Bonny E. Sweeney (SBN 176174)
 8    Christopher L. Lebsock (SBN 184546)
      Megan Jones (SBN (296274)
 9    Samantha Stein (SBN 302034)
10    HAUSFELD LLP
      600 Montgomery Street, Suite 3200
11    San Francisco, CA 94111
      Tel: (415) 633-1908
12    Fax: (415) 358-4980
13    mlehmann@hausfeld.com
      bsweeney@hausfeld.com
14    clebsock@hausfeld.com
      sstein@hausfeld.com
15
16    Interim Co-Lead Counsel for the Direct Purchaser Plaintiff Class

17    [additional counsel listed on signature page]
18
                               UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
      IN RE INDUCTORS ANTITRUST                           Case No. 5:18-cv-00198-EJD-NC
21    LITIGATION
22                                                        STIPULATION AND [PROPOSED]
                                                          ORDER REGARDING PRODUCTION
23                                                        OF ELECTRONICALLY STORED
                                                          INFORMATION AND HARD COPY
24                                                        DOCUMENTS
25
26
27
28



        STIPULATED [PROPOSED] ESI ORDER                           CASE NO. 5:18-CV-00198-EJD-NC
                                                      1
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 2 of 29




 1    1.     PURPOSE
 2           This Order shall govern discovery of electronically stored information (“ESI”) and
 3     hard copy documents (collectively, “Document” or “Documents”) in the above-captioned
 4     matter and all actions that are later consolidated with this matter (collectively, the
 5     “Litigation”), as a supplement to the Federal Rules of Civil Procedure (but not modifying the
 6     parties’ obligations under the Federal Rules unless set forth specifically herein), this Court’s
 7     Guidelines for the Discovery of Electronically Stored Information, and any other applicable
 8     orders and rules.
 9    2.     COOPERATION
10           The parties are aware of the importance the Court places on cooperation and commit
11    to cooperate in good faith throughout the Litigation consistent with this Court’s Guidelines
12    for the Discovery of ESI. Accordingly, the parties will include a statement in any motion to
13    compel detailing the precise steps that were taken to resolve the issue, as well affirming the
14    parties have conferred and reached impasse.
15    3.     PRESERVATION
16           a)      The parties and their counsel acknowledge that they have an obligation to take
17    reasonable and proportional steps to preserve discoverable information in the party’s
18    possession, custody or control.    Until such time as this action concluded, the parties will
19    provide preservation reminders on a bi-annual basis. Each party shall maintain a record of
20    compliance with this sub-paragraph.
21           b)      The parties will only preserve ESI dated (created/modified/received) between
22    January 1, 2002 and December 1, 2016; ESI for the 33 personnel identified in the Consolidated
23    Amended Complaint shall be preserved between January 1, 2000 and December 1, 2016. Such
24    ESI will be preserved to the extent it can be located after a reasonable and diligent search
25    (steps of which ESI Liaison Counsel shall document) with the understanding that document
26    retention periods for the parties during this timeframe may have been such that ESI was not
27    retained in the ordinary course of business during this time period.
28           c)      As soon as practicable and appropriate for this Litigation, the parties agree to



           STIPULATED [PROPOSED] ESI ORDER                          CASE NO. 5:18-CV-00198-EJD-NC
                                                    2
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 3 of 29




 1     exchange information regarding ESI that is being preserved, including information
 2     concerning the types, categories, and locations of ESI that has been preserved, during meet
 3     and confer communications on a party-by-party basis, which should include:
 4                  i.      The number and names or general job titles or descriptions of custodians
 5                          for whom ESI will be preserved (e.g., “HR head,” “scientist,” “marketing
 6                          manager”).
 7                 ii.      Whether to continue any interdiction of any document-destruction
 8                          program, such as ongoing erasures of e-mails, voicemails, and other
 9                          electronically recorded material.
10                iii.      The list of systems and/or most likely sources, if any, that contain ESI not
11                          associated with individual custodians and that will be preserved, including
12                          identification of non-custodial sources of potentially relevant ESI.
13                iv.       Any disputes related to scope or manner of preservation, including whether
14                          a party has made a reasonable and diligent search.
15           d)          As soon as practicable and appropriate for this Litigation, the parties will confer
16     about sources of ESI that are not reasonably accessible because of undue burden or cost. This
17     should include, but not be limited to, descriptions of ESI from sources that: (a) the party
18     believes could contain relevant information; and/or (b) has determined, under the
19     proportionality factors, is not discoverable and should not be preserved.
20           e)          All parties have advised that litigation holds have been implemented and that
21    reasonable and diligent steps have been taken to preserve all existing company and custodial
22    files dating from the preservation period to the extent that they are relevant or potentially
23    relevant to the allegations in the Consolidated Amended Complaint.
24           f)          In accordance with ESI Guideline 2.01, the parties will meet and confer if there
25    is a dispute concerning the scope of a party’s preservation efforts.
26           g)          Provided that a party takes reasonable steps to comply with this Stipulated
27    Order, no other party will seek sanctions against that party for failing to produce ESI lost
28    inadvertently.



          STIPULATED [PROPOSED] ESI ORDER                               CASE NO. 5:18-CV-00198-EJD-NC
                                                        3
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 4 of 29




 1    4.      LIAISON
 2            Each party agrees to designate an ESI Liaison who will be knowledgeable about and
 3    responsible for discussing their respective ESI. An e-discovery liaison will be knowledgeable
 4    about the location, nature, accessibility, format, collection, searching, preservation and
 5    production of ESI in the matter. Regardless of whether the e-discovery liaison is an attorney
 6    (in- house or outside counsel), an employee of the party, or a third party consultant, the e-
 7    discovery liaison should:
 8            a)      Be prepared to participate in e-discovery dispute resolution to limit the need
 9                    for Court intervention;
10            b)      Be knowledgeable about the party’s e-discovery efforts;
11            c)      Be familiar with the party’s electronic systems and capabilities in order to
12                    explain those systems and answer related questions; and
13            d)      Be familiar with the technical aspects of e-discovery in the matter, including
14                    electronic document storage, organization, and format issues, and relevant
15                    information retrieval technology, including search methodology.
16    Each party shall designate its ESI Liaison as soon as practicable and appropriate for this
17    Litigation. Any party is free to change its designated ESI Liaison by providing written notice
18    to the other parties.
19    5.      SEARCH
20            a)      The parties agree that, at an appropriate juncture, they will meet and confer
21     about methods to search ESI in order to identify ESI that is subject to production in discovery
22     and filter out ESI that is not subject to discovery.
23            b)      This Order neither forecloses nor permits the use of TAR. The parties will
24     continue to discuss whether TAR may be used and the proper procedures for its use.
25    6.      SCOPE
26            a)       The procedures and protocols set forth in this Order shall govern the
27     production format of paper Documents and ESI in this Litigation, to the extent available. This
28     stipulation does not govern any procedures or criteria used to define or limit the scope of



           STIPULATED [PROPOSED] ESI ORDER                         CASE NO. 5:18-CV-00198-EJD-NC
                                                     4
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 5 of 29




 1     production such as identification and preservation of potentially responsive data types and
 2     systems, custodian selection, or any technology-assisted culling or review processes, such as
 3     the use of keyword search terms. Nothing in this Order establishes any agreement as to either
 4     the temporal or subject matter scope of discovery in the Litigation, or whether a party has
 5     made a reasonable and diligent search for ESI. Nothing in this Order establishes any
 6     agreement to any search protocol, including which sources shall be searched for Documents,
 7     Email, or Instant Messages. Such procedures or criteria are to be separately agreed upon.
 8           b)      This Order does not constitute a waiver, by any party, of any objection to the
 9     production of particular ESI as unduly burdensome or not reasonably accessible, nor does it
10     constitute a waiver of any right to discovery by any party. This Order shall not apply to any
11     documents produced in this case that have been produced both to any government Entity and
12     to plaintiffs in this case before the entry of this Order, whether by compulsion or otherwise,
13     provided, however, that any documents produced under this exception shall at a minimum be
14     produced in a format including TIFF image files, text files, and load files with metadata. To
15     the extent that a party collected and processed documents prior to the entry of this Order, and
16     production of such documents cannot be made in accordance with the terms of this Order,
17     the parties will meet and confer concerning the format of the production of any such
18     documents.
19    7.     PRODUCTION FORMAT
20           a)      Productions shall be made by secure file transfer, if practical, to agreed-upon
21     email addresses. In the event the producing party deems it is not practical to upload a
22     voluminous production to a secure file transfer site, it shall be sent to the receiving parties by
23     overnight mail. Each production shall be accompanied by a cover letter that includes the
24     Bates range of all documents being produced and the corresponding production volume
25     identifier, as well as the confidentiality designation for the production (if practicable).
26           b)      Format Guidelines: The parties shall, to the extent reasonably and technically
27     possible, produce Documents according to the processing and delivery specifications
28     provided in Appendixes 1 and 2. To the extent that Documents have previously been



           STIPULATED [PROPOSED] ESI ORDER                           CASE NO. 5:18-CV-00198-EJD-NC
                                                     5
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 6 of 29




 1     processed and produced to other entities in accordance with differing ESI specifications, the
 2     documents need not be reformatted prior to production in this case (except for populating the
 3     redaction metadata field). The parties shall meet and confer if differing ESI specifications
 4     make it unreasonable or impractical for the receiving party to load and review a production.
 5            c)         TIFF Image Files: The parties agree that all Documents will be produced as
 6     single page black and white Group IV TIFF image files of at least 300 dpi resolution, except
 7     as provided in section 7.h). Page size shall be 8.5 x 11 inches unless in the reasonable
 8     judgment of the producing party, a particular item requires a different page size. Each image
 9     file will use the Bates number of the page as its unique file name. Original document
10     orientation as displayed in the native file should be maintained in the TIFF image (i.e., portrait
11     to portrait and landscape to landscape). Color images should be produced in color. All images
12     which contain comments, deletions and revision marks (including the identity of the person
13     making the deletion or revision and the date and time thereof), speaker notes, or other user-
14     entered data that the source application can display to the user will be processed such that all
15     that data is visible in the image.
16            d)         Text Files: Each Document produced under this Order shall be accompanied
17     by a single, multipage text file containing all of the text for that item, not one text file per
18     page. Each text file shall be named to use the Bates number of the first page of the
19     corresponding production item.
20                  i.      OCR: The text for each paper document shall be generated by applying
21                          optical character recognition (OCR) technology to the scanned image of
22                          the document. The parties will endeavor to generate accurate OCR and will
23                          utilize quality OCR processes and technology. The parties acknowledge,
24                          however, that due to poor quality of the originals, not all documents lend
25                          themselves to the generation of accurate OCR. OCR text files should
26                          indicate page breaks where possible.
27                 ii.      ESI: The text of each ESI item shall be extracted directly from the ESI
28                          native file. Extracted text shall be provided in UTF-8 with Byte Order Mark



          STIPULATED [PROPOSED] ESI ORDER                            CASE NO. 5:18-CV-00198-EJD-NC
                                                     6
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 7 of 29




 1                         format text, but only to the extent this option is available from the
 2                         producing party’s ESI discovery vendor and not unduly burdensome.
 3                         Extracted text shall include all comments, revisions, tracked changes,
 4                         speaker’s notes and text from documents with comments or tracked
 5                         changes, and hidden worksheets, slides, columns and rows. To the extent
 6                         that is not technically possible to extract text directly from the native file
 7                         (e.g., the underlying native file is an image file), the text for each ESI item
 8                         shall be generated by applying OCR to the native file under the provision
 9                         above. For contacts and calendars collected and/or processed after the
10                         execution date of this Order, user modifiable fields should be extracted and
11                         produced as text.
12               iii.      Redacted Text: The text file corresponding to a redacted document may be
13                         generated by applying OCR to the redacted file under the provision above.
14                         The redacted document must bear the mark “REDACTED” and be marked
15                         as such in the accompanying metadata.
16               iv.       Foreign Language Text: The parties will make reasonable efforts to ensure
17                         that all technologies and processes used to collect, process and produce the
18                         text of any Document – including all TIFF conversion and OCR processes,
19                         and the extraction of text from native files – preserves all foreign language
20                         text, punctuation and other characteristics as they exist in the source native
21                         file.
22          e)          Bates Numbering:
23                 i.      Each TIFF image produced under this Order must be assigned a Bates
24                         number that must always: (1) be unique across the entire document
25                         production; (2) maintain a constant length of the numeric digits (including
26                         0-padding) across the entire production; (3) contain only alphanumeric
27                         characters, no special characters or embedded spaces; and (4) be sequential
28                         within a given document.



         STIPULATED [PROPOSED] ESI ORDER                              CASE NO. 5:18-CV-00198-EJD-NC
                                                      7
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 8 of 29




 1                 ii.      The producing party will brand all TIFF images in the lower right-hand
 2                          corner with its corresponding Bates number, using a consistent font type
 3                          and size of no less than 10-point font. The Bates number must not obscure
 4                          any part of the underlying image. If the placement in the lower right-hand
 5                          corner will result in obscuring the underlying image, the Bates number
 6                          should be placed as near to that position as possible while preserving the
 7                          underlying image.
 8           f)          Parent-Child Relationships: Parent-child relationships for all groups of paper
 9     documents as specified in section 7.p).iii, and for all embedded ESI documents (e.g., the
10     association between an attachment and its parent e-mail, or a spreadsheet embedded within a
11     word processing document), must be preserved by assigning sequential Bates numbers to all
12     items within the parent-child group, and identifying those Bates numbers in the relevant ESI
13     metadata and coding fields specified in Appendix 2. For example, if a party is producing an
14     e-mail with embedded attachments, the attachments must be processed and assigned Bates
15     numbers in sequential order, following consecutively behind the parent e-mail.
16           g)          Attachments: The parties agree that if any part of an Email or its attachments
17     is responsive, the entire Email and attachments will be produced.
18           h)          Color:   For all other paper documents or ESI items containing color, a
19     producing party shall produce documents in color if color is reasonably necessary to review
20     and interpret the document; otherwise documents shall be produced in black and white as
21     specified in section 7.c). The production of such documents and/or ESI in color shall be made
22     in single-page JPEG format, provided JPEG format offers sufficient quality for the review of
23     these documents and/or ESI. If either party deems the quality of the document produced in
24     JPEG format to be insufficient, the producing party may produce the color image in TIFF
25     format or natively.        All requirements for productions stated in this Order regarding
26     productions in TIFF black and white format apply to any productions of documents and/or
27     ESI made in color JPEG or TIFF format.
28           i)          Confidentiality Designations: Documents produced in the Litigation shall be



          STIPULATED [PROPOSED] ESI ORDER                            CASE NO. 5:18-CV-00198-EJD-NC
                                                      8
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 9 of 29




 1     subject to the terms of the Stipulated Protective Order agreed upon by the parties, and entered
 2     by the Court. If a particular paper document or ESI item has a confidentiality designation, the
 3     designation shall be stamped on the face of all TIFF images pertaining to such
 4     item/document, in the lower left-hand corner of the document as specified in section 7.e).ii.
 5     The confidentiality designation should also be reflected in the “Confidentiality” field
 6     specified in Appendix 2.
 7           j)          Load Files: All productions will be provided with data load files and image
 8     load file as detailed in Appendix 1. Each party will designate its preferred load file format.
 9     The image load file must reference each TIFF file in the corresponding production, and the
10     total number of TIFF files referenced in the load file must match the total number of image
11     files in the production. The total number of documents referenced in a production’s data load
12     file should match the total number of designated document breaks in the corresponding image
13     load file for that production. Each deliverable volume should limit directory contents to
14     approximately 1000 files per folder.
15           k)          Metadata Fields and Processing:
16                  i.      ESI items shall be processed in a manner that preserves the source native
17                          file and all metadata without modification, including their existing time,
18                          date and time-zone metadata consistent with the requirements provided in
19                          this Order.
20                 ii.      Auto date/time stamps: ESI items shall be processed so as to preserve and
21                          display the date/time shown in the document as it was last saved by the
22                          custodian or end user, not the date of collection or processing.
23                iii.      ESI items shall be processed to reflect the date and time standardized to a
24                          single time zone for all productions by a party, that time zone shall be
25                          disclosed set forth in the production transmittal letter, and shall be
26                          consistent across each party’s productions.
27                iv.       Hidden text: ESI items shall be processed in a manner that preserves hidden
28                          columns or rows, hidden text or worksheets, speaker notes, tracked



          STIPULATED [PROPOSED] ESI ORDER                             CASE NO. 5:18-CV-00198-EJD-NC
                                                      9
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 10 of 29




 1                         changes, comments, and other rich data (including, but not limited to
 2                         strikethrough text, etc.) as displayed in the Document to the extent
 3                         reasonably and technically possible.
 4                v.       ESI items shall be produced with all of the metadata and coding fields set
 5                         forth in Appendix 2.
 6                vi.      The parties are not obligated to manually populate any of the fields in
 7                         Appendix 2 if such fields cannot be extracted from the native file or created
 8                         using an automated process with the exception of the following fields, if
 9                         available: (1) BegBates; (2) EndBates; (3) BegAttach; (4) EndAttach; (5)
                                                                                                       1
10                         Custodian; (6) Redacted (Y/N); (7) Confidentiality; (8) HashValue; and
11                         (9) Attach Count.
12           l)         Production of Native Items:
13                 i.      The parties agree in sections 7.c) and 7.j) that ESI shall be produced as
14                         TIFF images with an accompanying data load file, which will contain the
15                         ESI metadata listed in Appendix 2 hereto, except the parties agree that the
16                         following types of files should be produced in native format: presentation-
17                         application files (e.g., MS PowerPoint); spreadsheet-application files (e.g.,
18                         MS Excel, Google Sheets); databases if mutually agreed by the parties
19                         (e.g., MS Access); only upon specific request by the requesting party, word
20                         processing files (e.g., MS Word); and multimedia audio/visual files such as
21                         voice and video recordings, if any (e.g., .wav, .mpeg, and .avi). In addition
22                         to producing the above file types in native format, the producing party shall
23                         produce a single-page TIFF slipsheet for each native file, indicating that a
24                         native item was produced. The corresponding load file shall include
25                         NativeLink information for each native file that is produced.
26                ii.      If a document to be produced in Native format contains privileged
27
28    1
        In the case of Documents that were scanned from paper, the HashValue field is not
      required.


          STIPULATED [PROPOSED] ESI ORDER                            CASE NO. 5:18-CV-00198-EJD-NC
                                                     10
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 11 of 29




 1                          information, the document will be produced in TIFF format with redactions
 2                          and OCR text to remove the privileged material from the searchable text.
 3                iii.      The parties agree to meet and confer regarding the production of
 4                          information available from one or more databases (e.g., MS Access, SQL,
 5                          SAP) to determine the most reasonable form of production based on the
 6                          specific circumstances.
 7                iv.       Through the pendency of this Litigation, the producing party shall exercise
 8                          reasonable, good faith efforts to maintain all preserved and collected native
 9                          files in a manner that does not materially alter or modify the file or the
10                          metadata.
11           m)          Requests for Other Native Files: Other than as specifically set forth in
12     section 7.l).i., supra, a producing party need not produce documents in native format. If a
13     party wants a particular document produced in native format, and this Order does not require
14     the production of that document in its native format, the parties involved will meet and confer
15     to discuss the reasonableness of such request.
16           n)          Redaction:
17                  i.      The parties agree that where non-Excel-type spreadsheet ESI items need to
18                          be redacted, they shall be produced solely in TIFF with each redaction
19                          clearly indicated on the document. Any unaffected data fields specified in
20                          Appendix 2 shall be provided. For example, if attorney-client privilege
21                          requires that the BCC field of a document needs to be redacted, all other
22                          available data fields specified in Appendix 2 shall be provided and the
23                          redacted metadata fields will be clearly indicated.
24                 ii.      Documents redacted or withheld for privilege should be logged.
25                iii.      Where Excel-type spreadsheets need to be redacted, the producing party
26                          may choose whether to redact electronically or in a TIFF format so long as
27                          such redactions do not affect the operation of the file. Formulas may be
28                          “flattened” and replaced with actual value. The party shall maintain the



          STIPULATED [PROPOSED] ESI ORDER                             CASE NO. 5:18-CV-00198-EJD-NC
                                                      11
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 12 of 29




 1                        original Excel-type spreadsheet before redactions are applied as to maintain
 2                        the original metadata fields (e.g., DateLastModified).
 3               iv.      If the items redacted and partially withheld from production are PowerPoint
 4                        type presentation decks or Excel-type spreadsheets as addressed in section
 5                        7.l), supra, and the native items are also withheld, the entire ESI item must
 6                        be produced in TIFF format, including all unprivileged pages, hidden fields
 7                        and other information that does not print when opened as last saved by the
 8                        custodian or end-user. For PowerPoint-type presentation decks, this shall
 9                        include, but is not limited to, any speaker notes.            For Excel-type
10                        spreadsheets, this shall include, but is not limited to, hidden rows and
11                        columns, all cell values, formulas, annotations and notes. The producing
12                        party shall also make reasonable efforts to ensure that any spreadsheets
13                        produced only as TIFF images are formatted so as to be legible. For
14                        example, column widths should be formatted so that the numbers in the
15                        column will display rather than “##########.”
16               v.       If the items redacted and partially withheld from production are
17                        audio/visual files, the producing party shall provide the unprivileged
18                        portions of the content. If the content is a voice recording, the parties shall
19                        meet and confer to discuss the appropriate manner for the producing party
20                        to produce the unprivileged portion of the content.
21          o)         Encryption:
22                i.      To the extent practicable, before the application of search terms to a
23                        database of documents, the searching party shall use reasonable efforts to
24                        de-encrypt encrypted documents in the database if otherwise, without de-
25                        encryption, the search terms will not pick up hits in the encrypted
26                        documents. If encrypted documents are not able to be de-encrypted using
27                        reasonable means, following the application of search terms, the parties
28                        will meet and confer regarding that issue, and as part of that process,



          STIPULATED [PROPOSED] ESI ORDER                            CASE NO. 5:18-CV-00198-EJD-NC
                                                    12
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 13 of 29




 1                        disclose the party’s use and/or prevalence of encrypted documents.
 2               ii.      The Parties will make reasonable efforts to ensure that all encrypted or
 3                        password-protected Documents are successfully processed for review and
 4                        production under the requirements of this Order, and if produced in Native
 5                        format, the decrypted Document is produced. To the extent encrypted or
 6                        password-protected Documents are successfully processed according to the
 7                        requirements of this Order, the Parties have no duty to identify the prior
 8                        encrypted status of such Documents but will produce such processed
 9                        Documents in accordance with the specifications of this Order. If
10                        documents are not successfully processed despite use of reasonable efforts,
11                        a placeholder TIFF image will be produced stating the file is password
12                        protected. Upon request from either Party, the Parties shall meet and confer
13                        in good faith regarding reasonable efforts or mechanisms to remove such
14                        security protection or production of available Metadata.
15          p)          Hard Copy Documents:
16                 i.     Coding Fields: All coding information defined in Appendix 2 as applicable
17                        to “All Items” or “Paper,” shall be produced in the data load file
18                        accompanying production of paper documents.
19               ii.      Unitization of Paper Documents: Paper documents should be logically
20                        unitized for production. Therefore, when scanning or producing paper
21                        documents, documents should be scanned as they as they are kept in the
22                        regular course of business, distinct documents shall not be merged into a
23                        single file or database record, and distinct documents shall not be split into
24                        multiple files or database records. The parties will make their best efforts
25                        to unitize documents correctly.
26               iii.     File/Binder Structures (Parent-Child Unitization): Where multiple
27                        documents were organized into groups, such as folders, clipped bundles
28                        and binders, each distinct document shall be unitized as described in section



          STIPULATED [PROPOSED] ESI ORDER                            CASE NO. 5:18-CV-00198-EJD-NC
                                                    13
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 14 of 29




 1                          7.p).ii above, but maintained together in a parent-child relationship as
 2                          specified in section 7.f). The parties will make their best efforts to unitize
 3                          parent children groups correctly.
 4                iv.       Identification: Where a document or a document group – such as folder,
 5                          clipped bundle, or binder – has an identification spine, “Post-It Note” or
 6                          any other label, the information on the label shall be scanned and produced
 7                          as the first page of the document or grouping.
 8                 v.       Custodian Identification: The parties will utilize best efforts to ensure that
 9                          paper records for a particular custodian, which are included in a single
10                          production, are produced in consecutive Bates stamp order.
11           q)          System Files: ESI productions shall be de-NISTed using the industry standard
12     list of such files maintained in the National Software Reference Library by the National
13     Institute of Standards & Technology. The parties recognize that to reduce the document
14     review population, additional file types will need to be excluded. But before a party excludes
15     additional file types from its document review population, the parties shall meet and confer
16     to negotiate separately a culling protocol that addresses file-type exclusion and other culling
17     parameters to the extent necessary. If a party intends to produce ESI that was previously
18     filtered and processed to remove system files, the party shall identify what additional types
19     of system files (if any) were excluded beyond the industry standard list.
20           r)          De-duplication: The producing party need only produce a single copy of a
21     particular ESI item, and may de-duplicate ESI vertically by custodian, or horizontally
22     (globally) across the population of records.
23                  i.      Duplicates shall be identified by using industry standard MD5 or SHA-1
24                          algorithms only to create and compare hash values for exact matches only.
25                          The resulting hash value for each item shall be reflected in the HashValue
26                          field specified in Appendix 2.
27                 ii.      If a producing party elects to de-duplicate horizontally, all custodians who
28                          were in possession of a de-duplicated document must be identified in the



          STIPULATED [PROPOSED] ESI ORDER                              CASE NO. 5:18-CV-00198-EJD-NC
                                                      14
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 15 of 29




 1                         Duplicate Custodians field specified in Appendix 2. To the extent it is
 2                         technologically possible by and not unduly burdensome for the producing
 3                         party’s software/vendor, the producing party must also identify the
 4                         filepath(s), filename(s), and mailfolder(s) for all duplicate custodians, as
 5                         set   out   in   the    DuplicateFilepaths,    DuplicateFilenames,        and
 6                         DuplicateMailFolders fields in Appendix 2. Alternatively, if the
 7                         producing party is unable to break these values into separate metadata
 8                         fields, the producing party may produce this information in one field
 9                         called DuplicateMetadata. Additionally, all BCC recipients whose names
10                         would have been included in the BCC metadata field but are excluded
11                         because of either horizontal or vertical de-duplication, must be identified
12                         in the BCC metadata field specified in Appendix 2. In the event of a rolling
13                         production of documents or ESI items, the producing party shall provide
14                         an overlay load file with updated Duplicate Custodians upon request or at
15                         regular intervals. and BCC information along with each production.
16                iii.     De-duplication shall be performed only at the Document family level so
17                         that attachments are not de-duplicated against identical stand-alone
18                         versions of such Documents and vice versa, although each family member
19                         shall be hashed separately for purposes of populating the HashValue field
20                         in Appendix 2.
21                iv.      Where email threading is available as a review tool, producing parties agree
22                         that it can be employed in the review process, but they will not remove
23                         lesser included emails in an email thread from productions through a de-
24                         duplication process. However, if the thread includes a redaction, then the
25                         producing parties may in their discretion remove from production lesser
26                         included emails in that thread through a de-duplication process.
27    8.     DOCUMENTS PROTECTED FROM DISCOVERY
28           a)         Protection against waiver of privilege or other protection from discovery shall



           STIPULATED [PROPOSED] ESI ORDER                           CASE NO. 5:18-CV-00198-EJD-NC
                                                     15
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 16 of 29




 1     be governed by the Stipulated Protective Order. The parties do not waive the right to conduct
 2     a full and comprehensive review for relevance, privilege, or other protections.
 3           b)      Communications involving litigation counsel (both outside counsel and in-
 4     house counsel responsible for the litigation, including their staff or consultants) that post-date
 5     the filing of the first-filed complaint in this action, need not be placed on a privilege log.
 6           c)      The parties agree that where emails are combined in an email string, the
 7     metadata from the top email in the string will be provided on the log and the metadata for the
 8     other emails, lower down in the email string, will not be included in the log entry for that
 9     string. The parties also agree, however, that non-inclusive emails in a thread that are
10     identified as privileged will be included on the log (along with the metadata from only the
11     top email in the non-inclusive strings) and the log will contain an identifier for the email
12     thread group to the extent available.
13           d)      The parties reserve the right to discuss other methods of logging data if the
14     procedures described in this ESI protocol impose an undue burden.
15    9.     MISCELLANEOUS PROVISIONS
16           a)      Objections Preserved: Nothing in this Order shall be interpreted to require
17    disclosure of either irrelevant information or relevant information protected by the attorney-
18    client privilege, work-product doctrine, or any other applicable privilege or immunity. Except
19    as provided expressly herein, the parties do not waive any objections as to the production,
20    discoverability, authenticity, admissibility, or confidentiality of documents and ESI. Nothing
21    in this Order waives the right of any party to petition the Court for an order modifying its
22    terms upon sufficient demonstration that compliance with such terms is unreasonably
23    burdensome or that the production of particular documents in a different format or with
24    different metadata fields is reasonably necessary, provided, however, that counsel for such
25    party must first meet and confer with the counsel for the opposing parties and the parties shall
26    use reasonable best efforts to negotiate an exception from or modification to this Order prior
27    to seeking relief from the Court.
28           b)      Retention of Original Documents: Each party agrees to retain native



           STIPULATED [PROPOSED] ESI ORDER                           CASE NO. 5:18-CV-00198-EJD-NC
                                                    16
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 17 of 29




 1    electronic source documents for all ESI produced in this litigation unless another manner is
 2    mutually decided upon by the parties. Each party agrees to use reasonable measures to
 3    maintain the original native source documents in a manner so as to preserve the metadata
 4    associated with these electronic materials as it existed at the time of the original production in
 5    the event the review of such metadata becomes necessary.
 6           c)      Phasing: When a party propounds discovery requests pursuant to Fed. R. Civ.
 7    P. 34, the parties agree to discuss whether the phased production of ESI is appropriate.
 8    Following the initial production, the parties will continue to prioritize the order of subsequent
 9    productions if mutually agreed upon.
10           d)      Modifications: Any practice or procedure set forth herein may be varied by
11    agreement of the parties, confirmed in writing, where such variance is deemed appropriate to
12    facilitate the timely and economical production of documents or ESI. If the parties cannot
13    resolve their disagreements regarding modifications, the parties may submit their competing
14    proposals and a summary of their dispute to the Court. Proposed modifications or disputes
15    regarding ESI that counsel for the parties are unable to resolve will be presented to the Court
16    at the initial case management conference, Fed. R. Civ. P. Rule 16(b) Scheduling Conference,
17    or as soon as possible thereafter.
18           e)      Timing of Productions: Production in the Litigation is anticipated to be
19    conducted on a rolling basis with parties making reasonable efforts to expedite the process. If
20    any party feels production has been unreasonably delayed, the parties agree to confer via
21    telephone or in person to reach a mutually agreeable consensus prior to court involvement.
22
             IT IS SO STIPULATED, through Counsel of Record.
23
24
       Dated: November 1, 2018
25                                         BLEICHMAR FONTI & AULD LLP

26                                         By: /s/ Lesley E. Weaver
                                                Lesley E. Weaver
27
28                                         Lesley E. Weaver (SBN 191305)
                                           Matthew S. Weiler (SBN 236052)


          STIPULATED [PROPOSED] ESI ORDER                             CASE NO. 5:18-CV-00198-EJD-NC
                                                     17
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 18 of 29



                                  555 12th Street, Suite 1600
 1
                                  Oakland, CA 94607
 2                                Tel.: (415) 445-4003
                                  Fax: (415) 445-4020
 3                                lweaver@bfalaw.com
                                  mweiler@bfalaw.com
 4
 5                                HAUSFELD LLP

 6                                By: /s/ Michael P. Lehmann
                                       Michael P. Lehmann
 7
                                  Michael P. Lehmann (SBN 77152)
 8                                Bonny E. Sweeney (SBN 176174)
 9                                Christopher L. Lebsock (SBN 184546)
                                  Samantha Stein (SBN 302034)
10                                600 Montgomery Street, Suite 3200
                                  San Francisco, CA 94111
11
                                  Tel: (415) 633-1908
12                                Fax: (415) 358-4980
                                  mlehmann@hausfeld.com
13                                bsweeney@hausfeld.com
                                  clebsock@hausfeld.com
14
                                  sstein@hausfeld.com
15
                                  Interim Co-Lead Counsel for the Direct Purchaser Class
16
                                  KIRKLAND & ELLIS LLP
17
18                                By: /s/ Eliot A. Adelson
                                  Eliot A. Adelson
19
20                                Eliot A. Adelson (State Bar No. 205284)
                                  Margaret A. Webb (State Bar No. 319269)
21                                555 California Street, 27th Floor
                                  San Francisco, CA 94104
22                                Telephone: (415) 439-1400
23                                Facsimile: (415) 439-1500
                                  Email: eadelson@kirkland.com
24                                Email: margaret.webb@kirkland.com
25                                Tammy A. Tsoumas (State Bar No. 250487)
26                                Heather F. Canner (State Bar No. 292837)
                                  333 South Hope Street
27                                Los Angeles, CA 90071
                                  Telephone: (213) 680-8400
28                                Facsimile: (213) 680-8500



          STIPULATED [PROPOSED] ESI ORDER                    CASE NO. 5:18-CV-00198-EJD-NC
                                             18
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 19 of 29



                                  Email: ttsoumas@kirkland.com
 1
                                  Email: heather.canner@kirkland.com
 2
                                  James H. Mutchnik, P.C. (pro hac vice)
 3                                300 North LaSalle
                                  Chicago, Illinois 60654
 4
                                  Telephone: (312) 862-2000
 5                                Facsimile: (312) 862-2200
                                  Email: jmutchnik@kirkland.com
 6
 7                                Attorneys for Defendants Murata Manufacturing Co., Ltd.,
                                  Murata Electronics North America, Inc., and Murata
 8                                Power Solutions, Inc.
 9                                GIBSON DUNN & CRUTCHER LLP
10
11                                By: /s/ Daniel G. Swanson
                                       Daniel G. Swanson
12
13                                Daniel G. Swanson (SBN 116656)
                                  Frances A. Smithson (SBN 313700)
14                                333 South Grand Avenue
                                  Los Angeles, California 90071
15                                Tel: (213) 229-7000
16                                Fax: (213) 229-7520
                                  dswanson@gibsondunn.com
17                                fsmithson@gibsondunn.com
18                                Scott Hammond (pro hac vice)
19                                Cynthia Richman (pro hac vice)
                                  1050 Connecticut Ave., N.W.
20                                Washington, D.C. 20036
                                  Tel: (415) 393-8200
21                                Fax: (415) 393-8306
22                                shammond@gibsondunn.com
                                  crichman@gibsondunn.com
23
                                  Attorneys for Defendants Panasonic Corporation of
24
                                  North America and Panasonic Corporation
25
                                  LATHAM & WATKINS LLP
26
27                                By: /s/ Marguerite M. Sullivan
                                       Marguerite M. Sullivan
28



          STIPULATED [PROPOSED] ESI ORDER                  CASE NO. 5:18-CV-00198-EJD-NC
                                            19
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 20 of 29



                                  Marguerite M. Sullivan (pro hac vice)
 1
                                  Allyson M. Maltas (pro hac vice)
 2                                555 Eleventh St., NW, Suite 1000
                                  Washington, D.C. 20004
 3                                Tel: (202) 637-2200
                                  Fax: (202) 637-2201
 4
                                  marguerite.sullivan@lw.com
 5                                allyson.maltas@lw.com

 6                                Alfred Carroll Pfeiffer, Jr. (SBN 120965)
 7                                505 Montgomery Street, Suite 2000
                                  San Francisco, CA 94111
 8                                Tel: (415) 391-0060
                                  Fax: (415) 395-8095
 9                                al.pfeiffer@lw.com
10
11                                Attorney for Defendants Sumida America Components, Inc.;
                                  Sumida Corporation; and Sumida Electric Co., Ltd.
12
13                                ARNOLD & PORTER KAYE SCHOLER LLP

14
                                  By: /s/ James L. Cooper
15                                     James L. Cooper

16
                                  Daniel B. Asimow
17
                                  Three Embarcadero Center, 10th Floor
18                                San Francisco, CA 94111-4024
                                  Email: daniel.asimow@arnoldporter.com
19
20                                James L. Cooper (pro hac vice)
                                  Michael Adam Rubin (pro hac vice)
21                                601 Massachusetts Ave., NW
                                  Washington, DC 20001
22                                Email: James.Cooper@arnoldporter.com
23                                Email: michael.rubin@arnoldporter.com

24                                Attorneys for Defendants Taiyo Yuden (U.S.A.) Inc. and
                                  Taiyo Yuden Co., Ltd.
25
26
27
28



          STIPULATED [PROPOSED] ESI ORDER                   CASE NO. 5:18-CV-00198-EJD-NC
                                            20
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 21 of 29



                                  MORGAN LEWIS & BOCKIUS LLP
 1
 2                                By: /s/ Michelle Park Chiu
                                       Michelle Park Chiu
 3
 4
                                  Michelle Park Chiu (SBN 248421)
 5                                One Market
                                  Spear Street Tower
 6                                San Francisco, California 94105-1596
                                  Tel: (415) 442-1000
 7                                Fax: (415) 442-1001
                                  michelle.chiu@morganlewis.com
 8
 9                                J. Clayton Everett, Jr. (pro hac vice)
                                  Scott A. Stempel (pro hac vice)
10                                Greta L. Burkholder (pro hac vice)
                                  Cindy Hong (pro hac vice)
11                                1111 Pennsylvania Avenue, N.W.
                                  Washington, D.C. 20004
12                                San Francisco, California
                                  Tel: (202) 739-3000
13
                                  Fax: (202) 739-3001
14                                clay.everett@morganlewis.com
                                  scott.stempel@morganlewis.com
15                                greta.burkholder@morganlewis.com
                                  cindy.hong@morgnalewis.com
16
                                  Attorneys for Defendants TDK U.S.A. Corporation;
17
                                  TDK Corporation; TDK-EPC Corporation; and
18                                TDK Corporation of America

19
                                  PILLSBURY WINTHROP SHAW PITTMAN LLP
20
                                  By: /s/ Roxane A. Polidora
21                                     Roxane A. Polidora
22
                                  Roxane A. Polidora (SBN 135972)
23                                Jacob R. Sorensen (SBN 209134)
                                  Four Embarcadero Center
24                                22nd Floor
25                                San Francisco, CA 94111-5998USA
                                  Tel: (415) 983-1000
26                                Fax: (415) 983-1200
                                  roxane.polidora@pillsburylaw.com
27
                                  jake.sorensen@pillsburylaw.com
28



          STIPULATED [PROPOSED] ESI ORDER                       CASE NO. 5:18-CV-00198-EJD-NC
                                              21
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 22 of 29



                                        Attorneys for Defendants Tokin Corporation and
 1
                                        Tokin America, Inc.
 2
 3
 4                                      KESSENICK GAMMA & FREE LLP

 5
                                        By: /s/ J. Maxwell Cooper
 6
                                            J. Maxwell Cooper
 7
 8                                      J. Maxwell Cooper (SBN 284054)
                                        Michael A. Gawley (SBN 294190)
 9                                      Scott C. Kessenick (SBN 295999)
10                                      44 Montgomery Street, Suite 3880
                                        San Francisco, CA 94104
11                                      Tel: (415) 362-9400
                                        Fax: (415) 362-9401
12                                      mcooper@kgf-lawfirm.com
13                                      mgawley@kgf-lawfirm.com
                                        skessenick@kgf-lawfirm.com
14
15                                      Attorneys for Defendants Sagami Elec Co., Ltd. and
                                        Sagami America Ltd.
16
17
18
             Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this
19
      document has been obtained from each of the other signatories above.
20
      Date: November 1, 2018
21                                                                          /s/ Matthew S. Weiler
                                                                           Matthew S. Weiler
22
23
24
25
26
27
28



          STIPULATED [PROPOSED] ESI ORDER                            CASE NO. 5:18-CV-00198-EJD-NC
                                                    22
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 23 of 29



     IT IS ORDERED that the forgoing Agreement is approved.
 1
 2    Dated:
 3                                                 EDWARD J. DAVILA
                                                United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED [PROPOSED] ESI ORDER                  CASE NO. 5:18-CV-00198-EJD-NC
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 24 of 29



                                            Appendix 1:
 1
                                  Production Delivery Requirements
 2   General Instructions
     1. A cover letter should be included with each production. The following information should
 3      be included in the letter: Bates ranges and production volume identifier.
     2. Data can be produced using a secure file transfer protocol or similar secure electronic
 4
        transmission or on physical media such as a CD, DVD, or hard drive; use the media
 5      requiring the least number of deliverables.
     3. Label all media with the following:
 6          a. Case number;
 7          b. Production date;
            c. Bates range;
 8          d. Disk number (1 of X, 2 of X, etc.), if applicable.
     4. All productions should be checked and produced free of computer viruses.
 9   5. Passwords for documents, files, compressed archives and encrypted media should be
10      provided separately either via e-mail or in a separate cover letter from the data.

11    Image Load Files
12   Image load (cross-reference) files should be produced in Concordance Image (Opticon) format.
13   The name of the image load file should mirror the name of the delivery volume, and should
14   have the appropriate extension (e.g., ABC001.OPT).
15   The volume names should be consecutive (e.g., ABC001, ABC002, et seq.).
16   There should be one row in the load file for every TIFF image in the production.
17   Every image in the delivery volume should be cross-referenced in the image load file.
18   The imageID key should be named the same as the Bates number of the page.
19   Load files should not span across media (e.g., CDs, DVDs, hard drives, etc.), i.e., a separate
20   volume should be created for each piece of media delivered.
21   Files that are the first page of a logical document should include a “Y” where appropriate.
22   Subsequent pages of all documents (regular document, e-mail, or attachment) should include a
23   blank in the appropriate position.
24   Sample Concordance Image (Opticon) Load File:
25
                    MSC000001,MSC001,D:\IMAGES\001\MSC000001.TIF,Y„,3
26                  MSC000002,MSC001,D:\IMAGES\001\MSC000002.TIF,,,,,
                    MSC000003,MSC001,D:\IMAGES\001\MSC000003.TIF,,,,,
27                  MSC000004,MSC001,D:\IMAGES\001\MSC000004.TIF,Y,,,2
                    MSC000005,MSC001,D:\IMAGES\001\MSC000005.TIF,,,,,
28

        STIPULATED [PROPOSED] ESI ORDER                            CASE NO. 5:18-CV-00198-EJD

                                                   1
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 25 of 29




 1
     Concordance Data Load Files:
 2   1.  Data load files should be produced in Concordance .DAT format.
     2.  The data load file should use standard Concordance delimiters:
 3         a) Comma - ¶ (ASCII 20);
           b) Quote - þ (ASCII 254);
 4
           c) Newline - ® (ASCII174).
 5   3.  The first line of the .DAT file should contain the field names arranged in the same order
         as the data is arranged in subsequent lines.
 6   4.  All date fields should be produced in mm/dd/yyyy format.
 7   5.  All attachments should sequentially follow the parent document/email.
     6.  Use carriage-return to indicate the start of the next record.
 8   7.  Load files should not span across media (e.g., CDs, DVDs, hard drives, etc.); a separate
         volume should be created for each piece of media delivered.
 9   8.  The name of the data load file should mirror the name of the delivery volume, and should
10       have a .DAT extension (e.g., ABC001.DAT).
     9.  The volume names should be consecutive (e.g., ABC001, ABC002, et seq.).
11   10. If foreign language / Unicode text exists, the .DAT file shall be in UTF-8 or UTF-16
         format where appropriate, consistent with section 7.c).iv.
12
                  Sample Concordance .DAT Load File:
13          þBegBatesþ¶þEndBatesþ¶þBegAttachþ¶þEndAttachþ¶þPgCountþ¶þCustodianþ
14
15   OCR/Extracted Text Files
     1. OCR or Extracted Text files shall be provided in a separate \TEXT\ or \OCR\ directory
16      containing Document level text files.
17   2. If Foreign Language/Unicode text exists, TEXT files shall be in appropriate UTF-8 or UTF-
        16 format, consistent with section 7.c).iv.
18
19
20
21
22
23
24
25
26
27
28

       STIPULATED [PROPOSED] ESI ORDER                         CASE NO. 5:18-CV-00198-EJD-NC

                                                   2
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 26 of 29




 1                                            Appendix 2:
 2                                        Production Metadata Fields

 3   Parties shall produce extracted metadata for each paper and ESI document and include the
     following fields to the extent available and subject to other limitations above, except that if the
 4   field contains privileged information, that privileged information may be redacted. If burden
 5   or technological difficulty is claimed by the producing party, it must be disclosed to the
     producing party. Any redactions for privilege reasons shall be recorded on a privilege log:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        STIPULATED [PROPOSED] ESI ORDER                             CASE NO. 5:18-CV-00198-EJD

                                                      1
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 27 of 29




 1           Field Name                                  Field Description
 2                               First Bates number (including prefix) of an item. **No
                                 spaces or special characters. The BegBates field should be
 3    BegBates                   populated for all items (including single page items).
                                 Last Bates number (including prefix) of an item. **No
 4                               spaces or special characters. The EndBates field should be
 5    EndBates                   populated for all items (including single page items).
                                 First Bates number (including prefix) of the first document
 6                               in a document family range (i.e., Bates number of the first
                                 page of the first attachment). Documents that are part of
 7
                                 document families, i.e., containing parents and attachments,
 8    BegAttach                  should receive a value.
                                 Last Bates number (including prefix) of the last document in
 9                               a document family range (i.e., Bates number of the last page
10                               of the last attachment). Documents that are part of document
                                 families, i.e., containing parents and attachments, should
11    EndAttach                  receive a value.
                                 Name of person (or other non-human data source) from
12                               whose files the item is produced. Names should be
13                               consistently formatted across production volumes. Where
                                 redundant names occur, individuals should be distinguished
14                               by an initial which is kept constant throughout productions
      Custodian                  (e.g. Smith, John A. and Smith, John B.).
15                               Custodians of unproduced duplicate documents. Multiple
16    DuplicateCustodians        values separated by semi-colons.
                                 Original file/path of the locations where the unproduced
17    DuplicateFilepaths (if     duplicate items were located at the time of collection.
      technically possible and   This should include location, file name, and file source
18
                                 extension. Multiple values should be separated by semi-
19    not unduly burdensome)     colons.
                                 Folder location of e-mail duplicates within the PST/OST;
20    DuplicateMailFolders (if   separated by semi-colons.
21    technically possible and
22    not unduly burdensome)
23    DuplicateFilenames (if     Original file names of the unproduced de-duplicated
24                               documents. Multiple values separated by semi-colons.
      technically possible and
25
      not unduly burdensome)
26                               The directory structure or path where the original file was
                                 stored on the party’s source computer system, ending in the
27                               filename. Any container name (such as ZIP or PST
28    SourceFilePath             containers) is included in the path.

       STIPULATED [PROPOSED] ESI ORDER                     CASE NO. 5:18-CV-00198-EJD-NC

                                               2
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 28 of 29



                                    The filename of the original source native file for an ESI
 1    FileName                      item as stored by the custodian.
 2                                  Hyperlink path for documents provided in native format
                                    only. **The linked file must be named per the BegBates
 3    NativeLink                    value.
 4                                  Any value populated in the Subject field of the source file
                                    metadata or document properties (e.g., subject line of email
 5    EmailSubject                  or calendar item).
                                    Any value populated in the Title field of the source file
 6    Title                         metadata or item properties.
 7                                  Creator of the document; any value populated in the Author
      Author                        field of the source file metadata or document properties.
 8                                  From field extracted from an Email message or calendar
                                    item, including both the display name and the SMTP
 9    From                          address.
10                                  To or Recipient field extracted from an Email message or
                                    calendar item, including both the display name(s) and the
11    To                            SMTP address(es).
12                                  CC or Carbon Copy field extracted from an Email message
                                    or calendar item, including both the display name(s) and the
13    CC                            SMTP address(es).
                                    BCC or BlindCarbon Copy field extracted from an Email
14                                  message or calendar item, including both the display name(s)
15    BCC                           and the SMTP address(es).
                                    Sent date and time of an email or calendar item
16    DateSent                      (mm/dd/yyyy format).
                                    Sent time of an email, calendar item, or Instant Message
17    TimeSent                      (hh:mm:ss format) was sent.
18                                  Received date and time of an email or calendar item
      DateReceived (if available)   (mm/dd/yyyy format).
19                                  Received time of an email, calendar item, or Instant Message
      TimeReceived (if available)   (hh:mm:ss format).
20
21    TimeZoneProcessed             The originating time zone of the document.

22    DateCreated                   Date the item was originally created (mm/dd/yyyy format).

23    TimeCreated                   Time the item was originally created (hh:mm:ss format).
24    DateLastModified              Last modification date of item (mm/dd/yyyy format).
25    TimeLastModified              Last modification time of item (hh:mm:ss format).
26                                  The number of pages of the document, excluding the pages
      PageCount:                    of documents in the same family.
27
      [MD5/SHA1]HashValue           MD5 or SHA-1 hash value.
28

       STIPULATED [PROPOSED] ESI ORDER                        CASE NO. 5:18-CV-00198-EJD-NC

                                                  3
     Case 5:18-cv-00198-EJD Document 234 Filed 11/01/18 Page 29 of 29



      Conversation_Index (if
 1
      available, technologically
 2    possible and not unduly        Value assigned to an email conversation by the Exchange
      burdensome)                    server (i.e., EmailThreadID or Email Conversation Index)..
 3
 4                                   Indicates file extension of source native file (e.g., .msg, .doc,
      FileExtension                  .xls, etc.).
 5    PST/OST/NSF filename (if       PST/OST/NSF filename.
      technologically possible and
 6    not unduly burdensome)
 7    Folder (if technologically     Folder location of the e-mail within the PST/OST/NSF.
      possible and not unduly
 8    burdensome)
 9
                                     Descriptor for the type of document: “E-document” for
10    DocumentType (if               electronic documents not attached to e-mails; “E-mail” for
                                     all e-mails; “E-attachment” for files that were attachments
11    technologically possible and   to e-mails; and “Physical” for hard copy physical
                                     documents that have been scanned and converted to an
12    not unduly burdensome)         electronic image.
13                                   “Confidential” or “Highly Confidential” if a document has
                                     been so designated under the Protective Order, otherwise
14    Confidentiality                blank.
15    Attach Count                   Number of attached files.
16                                   The Outlook Message ID assigned by the Outlook mail
      Message-ID (MSGID)             server, if applicable.
17
      Redacted (Y/N)                 Whether the document contains redactions.
18                                   Basis of redaction. If more than one, separate reasons by
      Redaction Reason               semi-colons.
19
                                     Indicates software application that generated the ESI item
20    Application                    (e.g., Outlook, word, etc.).
                                     Full relative path to the current location of the document-
21    TextPath                       level text file.
22
23
24
25
26
27
28

       STIPULATED [PROPOSED] ESI ORDER                           CASE NO. 5:18-CV-00198-EJD-NC

                                                    4
